                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

TINA PHILLIPS                                     CIVIL ACTION NO. 19-cv-0341

VERSUS                                            JUDGE FOOTE

EXACT SCIENCES, ET AL                             MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

Introduction

       This is a sexual harassment and retaliation against Plaintiff’s former employer,

Exact Sciences, and her supervisor, Andrew Stell. The key issue in this case is whether

Plaintiff’s termination was based on a legitimate business reason or whether her

termination was due to her rebuffing defendant Stell’s advances and/or her subsequent

reporting of his conduct.

       Before the court is Defendants’ Motion to Compel (Doc. 30) and Plaintiff’s Motion

to Withdraw and/or Amend Admissions (Doc. 36). The motion to compel sets forth that

Defendants granted Plaintiff a one-week extension of the original due date to respond to

Defendants’ first set of discovery requests, which included requests for admissions,

interrogatories, and requests for production. However, Plaintiff did not respond by the

agreed upon extended deadline. The motion also states that Plaintiff did not request an

additional extension until five days after the extended deadline had passed. Defendants

state that when Plaintiff’s counsel asked for an additional extension of time, Defendants’

counsel denied the request because granting it would have prejudiced their clients.
Defendants seek an order compelling Plaintiff to respond to Defendants’ outstanding

discovery requests, holding open Plaintiff’s deposition for any follow-up on any late served

responses, and deeming all requests for admission to be admitted.

       Plaintiff’s motion to withdraw concedes that an extension of time was granted only

until November 15, 2019. However, Plaintiff’s counsel represents that she repeatedly

provided opposing counsel good faith estimates of when Plaintiff’s discovery responses

would be complete, and she sought only the minimum extension believed necessary at the

time. Plaintiff states that Defendants refused to grant any extension, even when Plaintiff

proposed options (including resetting additional deadlines or asking to vacate the

scheduling order) to eliminate any prejudice. Plaintiff also states that her responses and

objections were tendered on November 27, 2019, twelve days after Defendants’ agreed

upon extension of time. In attempting to show good faith and diligence on the part of

Plaintiff in responding to discovery, Plaintiff states:

       Undersigned counsel made diligent and good faith efforts to comply with her
       discovery obligations, but as with many wronged employees, Ms. Phillips is
       unfamiliar with the litigation process, and she unfortunately was dealing with
       personal issues [the death of her father] that prevented her from being
       responsive to her counsel.

Plaintiff argues there was no bad faith on her part, and there is no real prejudice to

Defendant if the deemed admissions are withdrawn and her objections are allowed.

Law and Analysis

       Federal Rule of Civil Procedure 36(a) provides that requests for admissions are

deemed admitted if not answered within 30 days. Any matter admitted under Rule 36(a)

is deemed conclusively established unless the court permits withdrawal of the admission.

                                         Page 2 of 5
Fed. R. Civ. P. 36(b). The court may permit withdrawal of an admission if the withdrawal

(1) would serve the presentation of the case on its merits, but (2) would not prejudice the

party that obtained the admission in its presentation of the case. Kingman Holdings, LLC

v. Bank of America, 2015 WL 11661768 (W.D. Tex. 2015), citing In re Carney, 258 F.3d

415, 419 (5th Cir. 2001). Even when the two-prong test is satisfied, however, the court

retains discretion to deny a request to withdraw an admission. Id.

       The first prong of the Rule 36(b) framework requires that the withdrawal promote

the presentation of the claims on the merits of the case. Mendez v. Joeris General

Contractors, Ltd., 2013 WL 3153982 (W.D. Tex. 2013).              Withdrawal of a deemed

admission is appropriate in cases in which the admissions at issue directly bear on the

merits of the case. Id.

       The second prong established by the Rule 36(b) framework requires that the party

opposing withdrawal not be prejudiced by the withdrawal. Mendez, supra. Prejudice may

occur where the party faces special difficulties caused by a sudden need to obtain evidence

upon withdrawal or amendment of an admission. American Automobile Ass’n v. AAA

Legal Clinic, 930 F.2d 1117, 1120 (5th Cir. 1991). However, the necessity of having to

convince a trier of fact of the truth of a matter erroneously admitted is not sufficient. North

Louisiana Rehab Ctr., Inc. v. United States, 179 F. Supp. 2d 658, 663 (W.D. La. 2001).

       After considering the relevant factors, the court grants Plaintiff’s Motion to

Withdraw and/or Amend Admissions (Doc. 36). The court finds that there was no bad

faith or dilatory intent, especially when Plaintiff’s counsel provided opposing counsel with

good faith estimates of when Plaintiff’s discovery responses would be complete. The court

                                         Page 3 of 5
takes Plaintiff’s counsel at her word when she says that Plaintiff was not responsive to her

because Plaintiff was dealing with issues that arose as a result of the death of her father.

       Some of the requests for admissions sought to have Plaintiff admit that Defendants

reasons for her termination are accurate. Of course, these issues go to the heart of the case.

Allowing such admissions to stand would definitely impact the presentation of the merits

of the case. Defendants had to know that Plaintiff disputed whether the proffered reasons

were pretextual based on the allegations of Plaintiff’s petition.

       The court perceives very little prejudice to Defendants if Plaintiff is allowed to

withdraw her admissions and maintain her objections. The delay at issue was minimal—

only 12 days. Moreover, the court can grant relief to Defendants in their motion to compel

that would eliminate any prejudice by reopening Plaintiff’s deposition to inquire about

information provided in Plaintiff’s belated responses to discovery.

       Defendants’ Motion to Compel (Doc. 30) is granted in part and denied in part

as follows. Plaintiff is ordered to provide full and complete responses to Defendants’

discovery requests (asserting only good faith objections where necessary) within seven

days of the date of this order. Defendants’ request to confirm that Defendants’ requests to

admit are deemed admitted is denied. The court grants Defendants’ request to hold

Plaintiff’s deposition open to address any subsequently produced discovery.

       Defendants’ request for costs and fees in connection with the motion to compel is

denied, because the court perceives that, had all counsel communicated in good faith, these

issues likely would not have been presented to the court. Busy lawyers sometimes miss a



                                         Page 4 of 5
deadline. The court is loath to hold such minor mistakes against their clients on the

showing made here.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 16th day of January,

2020.




                                     Page 5 of 5
